360 U.S. 251
79 S. Ct. 1284
3 L. Ed. 2d 1253
FORD MOTOR CO.v.Alexander PARK et al.
No. 831.
Supreme Court of the United States
June 8, 1959

Messrs. William T. Gossett and L. Homer Surbeck, for appellant.
Messrs. Abraham L. Zwerdling and Harold A. Cranefield, for appellees Parks and others.
Messrs. Paul L. Adams, Atty.Gen. of Michigan, Stanton S. Faville, Chief Asst.Atty.Gen., and Samuel J. Torina, Sol.Gen., for appellee Attorney General of Michigan.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a subsant ial federal question.